                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

STEPHANIE BOWMAN, et al.,                        )
                                                 )
       Plaintiffs,                               )
                                                 )
vs.                                              )    Civil Action No. 18-0100-KD-MU
                                                 )
AMERICAN FIDELITY GENERAL                        )
AGENCY, INC.                                     )
                                                 )
       Defendant.                                )

                                             ORDER

       After due and proper consideration of the issues raised, and a de novo determination of

those portions of the recommendation to which objection is made (docs. 49, 51, 52), the

recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated

November 15, 2018 (doc. 42), is ADOPTED in part1 as the opinion of this Court, as follows:

       The Court adopts the Report and Recommendation as it relates to Plaintiff Arabella

Sheehan.

       The Court declines to adopt Section D of the Conclusions of Law in the Report and

Recommendation wherein the Magistrate Judge recommends that the claims of Plaintiffs

Stephanie Bowman, Sabrina Scott, Roseanne Wiggins and Crystal Hanna should not be

dismissed on statute of limitations grounds (doc. 42, p. 18-20).

       The Court agrees with Defendant’s objection regarding tolling of the statute of limitations

(doc. 49, p. 8-18) and adopts it as the reasoning of the Court. Plaintiffs have a duty under

Alabama law to read their policy. Clearly, the policy does not include the long-term care rider.
       1
       A district court may “accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).
There is no dispute that Plaintiff received their policy more than two years before filing suit.

Thus, these four plaintiffs cannot avail themselves of the savings clause in Ala. Code § 6-2-3,

which extends the statute of limitation because the allegation that “the policies do not contain

clear language that the long-term care coverage was being cancelled” is insufficient to plausibly

show that defendant concealed information that was entirely under its control.

       Accordingly, Defendant’s motion to dismiss is GRANTED in part as to the claims of

Bowman, Scott, Wiggins and Hanna, and otherwise DENIED.

       DONE and ORDERED this the 3rd day of January 2019.



                                s/Kristi K. DuBose
                               KRISTI K. DuBOSE
                               CHIEF UNITED STATES DISTRICT JUDGE




	




                                                  2
